Citation Nr: 0119106	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  00-17 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for stuttering.  

2.  Entitlement to an increased rating for an anxiety 
reaction with maturation of paranoid schizophrenia, currently 
evaluated as 50 percent disabling.  

3.  Entitlement to a compensable rating for reflux 
esophagitis, by history, with diarrhea, gastritis, and 
duodenitis with duodenal erosions.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from March 1968 to December 
1969. 

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.  


FINDINGS OF FACT

1.  The veteran's stuttering, diagnosed as dysfluency, is not 
shown to be caused or aggravated by service-connected 
psychiatric disability.  

2.  The veteran's service-connected psychiatric disorder is 
manifested by manifested by anxiety, depression, paranoia, 
sleep disturbance, mildly anxious mood and affect, and acute 
episodes of auditory hallucinations.

3.  The veteran's service-connected gastrointestinal 
disability is manifested by radiological findings indicative 
of documented gastritis and duodenitis, but not definitive X-
ray evidence or ulcerations or erosions, and subjective 
complaints of burning epigastric pain, diarrhea, and 
regurgitation.  


CONCLUSIONS OF LAW

1.  Stuttering, diagnosed as dysfluency, is not proximately 
due to or the result of, nor aggravated by, service connected 
psychiatric disability.  38 C.F.R. § 3.310(a) (2000) and 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

2.  The criteria for a rating in excess of 50 percent for an 
anxiety reaction with maturation of paranoid schizophrenia 
have not been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 	3.321(b)(1), 4.2, 4.7, 4.21, 4.126(a), 
4.27, Diagnostic Code 9203 (2000). 

3.  The criteria for a rating of 10 percent but no higher is 
have been met for reflux esophagitis, by history, with 
diarrhea, gastritis, and duodenitis with duodenal erosions.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.21, 4.110, 4.112, 4.113, 4.114, 
Diagnostic Code 7305 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 (2000) became 
effective.  It rewrites the 38 U.S.C. §§ 5100-5107 "duty to 
assist" provisions, eliminates the well-grounded claim 
requirement, and requires VA to provide additional assistance 
in developing all facts.  It is applicable to claims pending 
at the time of its enactment, including the case presently 
before the Board.  The RO has met its notification and duty 
to assist obligations in the development of this case under 
the VCAA.  

Although the RO did not readjudicate this case after the VCAA 
enactment, a review of the record reveals that all 
appropriate development has been accomplished.  The statement 
of the case advised the veteran of the pertinent law and 
regulations as well as the bases for denials of the claims.  
Also, by reciting the applicable law and regulations notice 
was given of the information, medical evidence, or lay 
evidence necessary to substantiate the claim.  Also, the 
reports of VA examinations are associated with the file and 
provide sufficient information to rate the disabilities for 
which increased ratings are claimed in accordance with the 
applicable rating code.  

Moreover, while it has been requested that the case be 
remanded to obtain a medical opinion as to the etiology of 
the veteran's stuttering, it is the opinion of the Board that 
the November 1998 VA examination provides sufficient 
information to adjudicate that claim.  

The RO made reasonable efforts to obtain all relevant records 
adequately identified by the appellant relative to this case 
and it appears that all evidence so identified has been 
obtained and associated with the record on appeal.  Likewise, 
the veteran, in an October 13, 2000 letter was advised that 
additional evidence could be submitted within 90-days 
thereof.  The veteran has not identified additional relevant 
evidence.  Accordingly, the Board finds that the notification 
and duty-to-assist provisions mandated by VCAA have 
essentially been satisfied in this case and that the 
appellant is not prejudiced by a lack of initial RO 
adjudication after enactment of the VCAA.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

Stuttering

Under 38 C.F.R. § 3.310(a) secondary service connection shall 
be awarded when a disability "is proximately due to or the 
result of a service-connected" disorder.  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disorder also 
warrants secondary service connection, to the degree of 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  

The veteran is service-connected for anxiety with maturation 
of paranoid schizophrenia.  He avers that he has developed a 
stuttering disorder secondary to the psychopathology.  

On VA examination in November 1981 the veteran related that 
he had a stammer which got worse when he felt pressured or 
became upset.  

The discharge summary of VA hospitalization of December 1994 
and January 1995 reflects that the veteran complained of 
stiffness of his jaw and "thickness" of his tongue" which 
he felt were due to the Zoloft that he was taking.  However, 
he was told that these symptoms were more likely due to 
"trifluoperazine", and the dose of that medication was 
decreased.  Also, he was given Cogentin was for treatment of 
these extrapyramidal symptoms.  However, examination during 
that hospitalization and during VA hospitalization in March 
1998 found no abnormality of his speech.  

On examination in November 1998 by a VA audiologist and on a 
separate (undated) examination by a VA speech pathologist, 
the veteran reported that he had no childhood history of 
dysfluency but had begun to stutter in the last 5 to 6 years.  
Similarly, both examinations in 1998 noted that his 
dysfluency increased when he spoke of matters which were 
stressful.  

The audiology examination found that the veteran had no 
abnormalities of receptive or expressive language and his 
speech and language content were good.  Both examinations 
found that his speech was mildly dysfluent, ranging from 
infrequent hesitations, word repetitions, and good prosody to 
frequent hesitations, irregular stress, prolongation, 
syllable repetitions, interjections, and revisions.  He was 
less fluent when discussing stressful or emotional concerns.  
Secondary behaviors were also more obvious.  The impression 
at the time of the audiology evaluation was dysfluency of 
unknown cause and the impression by the speech pathologist 
was dysfluency.  

During a December 1998 VA psychiatric examination, the 
examiner observed that the veteran's speech was "fluent and 
spontaneous".  There was no indication that he stuttered.  

The veteran's dysfluency, also characterized as stuttering, 
was specifically found to be of unknown etiology at the time 
of the November 1998 VA audiology evaluation.  Thus, no 
medical or clinical nexus between the dysfluency and the 
service-connected psychiatric disorder is shown.  Rather, 
after investigation it was found to be of unknown causation.  
Thus, it can only be concluded that not only is it not 
proximately due to or the result of service-connected 
psychiatric disability but also that is it not aggravated by 
service-connected psychiatric disability.  Absent evidence to 
the contrary, there is no basis upon which to award service 
connection for stuttering.

Psychiatric Disorder

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require review of the 
entire history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  The 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.  
Consideration may not be given to factors wholly outside the 
rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  The present disability level is the primary concern 
and past medical reports do not take precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The schedular criteria for evaluations of psychiatric 
disabilities were amended, effective November 7, 1996.  
However, this appeal stems from a claim which was filed after 
the effective date of the new rating criteria and, thus, only 
the new (amended) criteria govern this case. 

The Ratings Schedule, after the November 1996 amendments, 
provides a 50 percent rating when there is evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, General Rating Formula 
for Mental Disorders. 

A 70 percent rating requires evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  A 100 percent evaluation is warranted 
with a total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id. 

The November 1996 amendments to the Ratings Schedule also 
state that the nomenclature employed in the schedule is based 
upon the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), which includes the GAF scale.  See 38 
C.F.R. § 4.130.  GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32).  GAF scores from 51 
to 60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school). 

Historically, the RO, in January 1982, granted service 
connection and awarded a 30 percent rating for anxiety 
reaction, effective October 1, 1981.  A July 1984 rating 
action expanded the grant of service connection to include 
maturation of that disorder into paranoid schizophrenia.  A 
rating in excess of 30 percent was denied by the Board in May 
1985.  A Board decision in July 1998 denied service 
connection for post-traumatic stress disorder (PTSD).  The 
July 1999 rating action presently being appealed, granted a 
50 percent rating effective October 12, 1998 and a September 
2000 rating action made that grant retroactive to March 2, 
1998.  No appeal was taken from the September 2000 rating 
action.  

During VA hospitalization in December 1994 and January 1995 
the veteran complained of Vietnam flashbacks, depression, 
sleep disturbance, nightmares, suicidal ideation but no 
plans, and being anxious and paranoid, especially when he was 
in crowds.  On mental status evaluation he was alert and 
fully oriented.  His mood was subdued but he was goal-
oriented and had no flight of ideas, looseness of 
associations, referential ideation or hallucinations, 
although he reported having persecutory delusions.  His 
concentration and attention were impaired but his judgment 
and insight were fair.  During hospitalization he was placed 
on suicidal observation.  His GAF score was 40 and in the 
past year it had been 60.  

During VA hospitalization in March 1998, for observation and 
evaluation of his PTSD claim, the veteran complained of 
depression, withdrawal, feeling hopeless and worthless, and 
suicidal ideation with an attempt several years earlier.  He 
complained of auditory hallucination in the form of voices of 
Vietnamese people.  His intrusive thoughts and guilt related 
to Vietnam had worsened since a reported rape of his wife 
several years ago.  On mental status evaluation he had 
psychomotor retardation but was cooperative.  His speech was 
productive and of normal volume.  His mood was subdued and 
his affect was restricted but appropriate to his mood.  He 
had no flight of ideas, looseness of associations but did 
have referential ideation in the form of a belief that people 
were spying on him.  He did not have current suicidal 
ideation, intent or plan and had no homicidal ideation.  He 
was alert and oriented.  His recall was 2 out of 3.  His mood 
was intact and his abstraction ability was fair.  His 
judgment and insight were intact.  It was felt that while he 
had some PTSD symptoms, he did not meet the minimal PTSD 
diagnostic criteria.  His GAF score was in the range of about 
45 to 50.  

On VA psychological testing in November 1998 the veteran was 
well-groomed, polite, and cooperative.  His affect was 
pleasant and cheerful, though somewhat blunted.  He appeared 
to read and work without difficulty, although it took him 
longer than average to complete the testing.  At the time of 
a brief interview to assess any immediate suicide risk, he 
related feeling constantly paranoid and anxious.  He 
complained of difficulty comprehending the test items but he 
had no trouble reading the words on a computer screen.  Some 
of the testing results indicated a severe level of current 
depressive symptoms and significantly elevated levels of 
acute and chronic anxiety.  Paranoid features were more 
prominent than in most veterans with PTSD.  

On VA psychiatric examination in December 1998 the veteran 
reported having been hospitalized for psychiatric disability 
at least 5 times since service.  His current medications 
included Vistaril, Trazodone, Ranitidine, Zyprexa, and 
Cogentin.  He complained of paranoia and depression, as well 
as having had auditory hallucinations as recently as the day 
of the examination.  He denied any history or current plans 
to harm himself.  He admitted having had a remote history of 
homicidal thoughts but none currently.  He had not recently 
used alcohol.  He complained of insomnia due to Vietnam 
flashbacks.  He had been married for 24 years and had been 
last employed some years ago as a butcher.  

On mental status evaluation the veteran was appropriately 
dressed and adequately groomed.  He exhibited no unusual 
motor activity.  His speech was fluent and spontaneous and 
without flight of ideas or looseness of associations.  His 
mood was mildly anxious, as was his affect.  He denied 
current hallucinations but expressed paranoid delusions.  He 
denied current homicidal or suicidal thoughts.  He was fully 
oriented.  His remote, recent, and immediate recall were 
good.  He was estimated to be of average intelligence.  His 
judgment to avoid common danger was adequate.  His 
abstracting ability was adequate and his insight was fair.  
His GAF was 55.  

Under the current version of the Ratings Schedule criteria, 
the Board finds the veteran is not entitled to an evaluation 
in excess of 50 percent at this time.  Medical evidence 
demonstrates his service-connected psychiatric disorder is 
presently manifested by anxiety, depression, paranoia, sleep 
disturbance, mildly anxious mood and affect, and acute 
episodes of auditory hallucinations.  

However, there is no impairment in his insight, judgment, 
memory, abstracting ability or ability to care for himself 
and he does not have suicidal or homicidal ideation.  While 
he does take psychotropic medication, he has maintained a 
marriage for many decades and although he may be somewhat 
socially isolated, he is not shown to be isolated from his 
family.  Moreover, his recent GAF scores are most consistent 
with the current rating of 50 percent.  

The Board notes there is no medical evidence, related to the 
service-connected disorder, of deficiencies in most areas of 
occupational and social interaction due to suicidal ideation, 
obsessional rituals, intermittently illogical speech, near-
continuous panic or depression affecting the ability to 
function independently, impaired impulse control, spatial 
disorientation, difficulty in adapting to stressful 
circumstances or an inability to establish and maintain 
effective relationships.  Therefore, a 70 percent disability 
rating is not warranted.  

Although in the veteran's notice of disagreement he requested 
a 100 percent schedular rating, there is also no medical 
evidence, solely attributable to the veteran's service-
connected psychiatric disorder, of total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; although the veteran has had acute episodes 
of hallucinations.  There is also no evidence of grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living; disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
Therefore, the Board finds a 100 percent schedular rating is 
not warranted.  

Reflux esophagitis, by history, with diarrhea, gastritis, and 
duodenitis with duodenal erosions

38 C.F.R. § 4.110 provides, in part, that manifest 
differences in ulcers of the stomach or duodenum in 
comparison with those at an anastomotic stoma, are 
sufficiently recognized as to warrant two separate graduated 
descriptions.  In evaluating the ulcer, care should be taken 
that the findings adequately identify the particular 
location.  38 C.F.R. § 4.112 provides that minor weight loss 
or greater losses of weight for periods of brief duration are 
not considered of importance in rating.  Rather, weight loss 
becomes of importance where there is appreciable loss that is 
sustained over a period of time.  In evaluating weight loss 
generally, consideration will be given not only to standard 
age, height, and weight tables, but also to the particular 
individual's predominant weight pattern, as reflected by the 
records.  

38 C.F.R. § 4.113 provides that there are diseases of the 
digestive system, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, do not lend themselves to 
distinct and separate disability evaluations without 
violating the fundamental principle relating to pyramiding, 
as outlined in 38 C.F.R. § 4.14.  In turn, 38 C.F.R. § 4.114 
provides that ratings under diagnostic codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be 
combined with each other.  Rather, a single evaluation will 
be assigned under the DC which reflects the predominant 
disability picture, with elevation to the next higher 
evaluation where warranted by the overall severity.  

Under 38 C.F.R. § 4.114, DC 7204 spasm of esophagus 
(cardiospasm), if not amenable to dilation, is rated as for 
the degree of obstruction (stricture), as is acquired 
diverticulum of the esophagus under 7205.  DC 7203 provides a 
minimum rating of 30 percent when there is moderate 
esophageal stricture and a 50 percent rating when the 
stricture is severe and permits intake of fluids only.  

Under 38 C.F.R. § 4.114, DC 7304 for gastric ulcers and DC 
7305 for duodenal ulcers, a 10 percent rating is warranted 
for mild disability with recurring symptoms once or twice 
yearly.  A 20 percent rating is warranted for moderate 
disability with recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration; or with 
continuous moderate manifestations.  

Under 38 C.F.R. § 4.114, DC 7307 hypertrophic gastritis, when 
identified by gastroscope, warrants a 10 percent rating when 
chronic with small nodular lesions and symptoms and 30 
percent is warranted when chronic with multiple small eroded 
or ulcerated areas and symptoms.  40 percent is warranted for 
moderately severe disability with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days in duration at 
least 4 or more times a year.  A 60 percent rating is 
warranted for severe disability with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  

Here, the RO has rated the service-connected gastrointestinal 
disability analogously (see 38 C.F.R. § 4.27) as irritable 
colon syndrome which provides for a noncompensable rating 
when that disorder is mild and a 10 percent rating when 
moderate in severity.  38 C.F.R. § 4.114, DC 7319.  

However, DC 7319 involves the lower gastrointestinal system 
and the service-connected gastrointestinal disability at 
issue, involves the esophagus, stomach, and duodenum, and 
affects primarily the upper gastrointestinal system.  
Accordingly, the disability will be rated under the criteria 
set forth at DCs 7203, 7304, and 7305.  

The appeal as to the service connected for the 
gastrointestinal disorder stems from a July 1999 rating 
action which granted service connection and assigned a 
noncompensable rating, both effective October 12, 1998 (date 
of receipt of the claim for service connection for that 
disorder).  This appeal being from the initial rating 
assigned to a disability upon awarding service connection, 
the entire body of evidence is for equal consideration.  
Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Such staged ratings are not subject to the 
provisions of 38 C.F.R. § 3.105(e) (2000), which generally 
requires notice and a delay in implementation of a proposed 
rating reduction.  Fenderson, 12 Vet. App. at 126.  The RO 
did not specifically consider staged ratings.  Before the 
Board may consider a staged rating of the appellant's 
disability, it must be determined that there is no prejudice 
to the appellant to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  The 
RO did, however, consider all the evidence and addressed the 
appropriate rating to be assigned.  Thus, the Board finds no 
prejudice to the appellant in considering the issue as one of 
entitlement to a compensable rating on appeal from the 
initial grant of service connection.   

On VA examination in October 1998 the veteran reported having 
had reflux for one year, described as a sensation of fullness 
in his chest, belching, and regurgitation.  These symptoms 
were worse after ingesting spicy food.  He occasionally had 
epigastric burning pain, and a recent change in his 
medication proved better at treating this symptom.  He also 
complained of having 1 or 2 loose bowel movements daily, 
mainly in the morning.  

On objective examination, the veteran was 69 1/2 inches in 
height and weighed 140 lbs.  His maximum weight in the last 
year had been 142 lbs.  He was well developed and well 
nourished.  His abdomen was flat and without organomegaly or 
masses.  He had tenderness in the epigastric area and in the 
mid-left abdominal area.  There was no rebound tenderness and 
his bowel sounds were normoactive.  The diagnoses were reflux 
esophagitis, by history; diarrhea, gastritis, and duodenitis 
with duodenal erosions versus ulcers.  Laboratory studies 
revealed his hematocrit and hemoglobins levels were within 
normal limits.  An upper gastrointestinal (UGI) X-ray series 
revealed no evidence of obstruction or mass lesion of the 
esophagus.  There was moderate prominence of mucosal folds of 
the stomach, felt to represent a degree of gastritis.  There 
was an abnormal degree of mucosal density in the greater 
curvature of the body of the stomach.  There was also 
prominence of the mucosal folds of the duodenal bulb, felt to 
represent a degree of duodenitis.  It was also felt that 
small areas of barium collection in the duodenal bulb might 
represent either erosions or ulcers.  

While the veteran is service-connected for diarrhea, which is 
a symptom of disability rather than a separate pathological 
entity, it is the only symptom which might involve the lower 
gastrointestinal tract.  On the other hand, the UGI X-ray in 
October 1998 revealed pathology of the upper gastrointestinal 
tract, although there was no stricture of the esophagus.  
There is no evidence of weight loss, anemia, hematemesis or 
melena.  However, his symptoms of regurgitation and sensation 
of fullness of the chest and epigastric burning pain, 
together with the radiologically documented gastritis and 
duodenitis, as well as possible duodenal erosions or ulcers, 
is sufficient for the Board to conclude, with the favorable 
resolution of doubt, that the service-connected 
gastrointestinal disability warrants a 10 percent rating for 
mild impairment under DC 7305.  However, the veteran's 
episodes are not of such frequency or severity as to warrant 
the next higher rating of 20 percent for moderate impairment.  
Further, as to a higher rating under DC 7307, the evidence is 
not definitive as to the presence of erosions or active 
ulcerations.  

Extraschedular Rating

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to service-connected disability.  38 C.F.R. 
§ 3.321(b) (2000).  The record reflects that the RO 
considered and declined to refer the veteran's case for an 
extraschedular rating.  It is not shown by objective evidence 
that service-connected disabilities have required such 
frequent hospitalization or marked interference with 
employment or otherwise presents an unusual or exceptional 
disability picture, as to warrant extraschedular evaluation.  
The Board finds no prejudice to the veteran in the RO's not 
having referred the case for extraschedular consideration.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Brannon v. 
West, 12 Vet. App. 32, 35 (1998); and Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  VCAA, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-2099 (2000) (to be 
codified as amended at 38 U.S.C. § 5107(b)).  Except as to 
the claim for an compensable rating for the service-connected 
gastrointestinal disorder, in reaching this decision, it is 
the judgment of the Board that the preponderance of the 
evidence is against the claims and, thus, there is no doubt 
to be resolved in favor of the veteran.  As to the 
gastrointestinal disorder all doubt has been favorably 
resolved.  


ORDER

Service connection for stuttering is denied.  

An increased rating for an anxiety reaction with maturation 
of paranoid schizophrenia is denied.  

A 10 percent schedular rating is granted for reflux 
esophagitis, by history, with diarrhea, gastritis, and 
duodenitis with duodenal erosions, subject to applicable laws 
and regulations governing the award of monetary benefits.  


_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

 

